Title: From John Adams to James McHenry, 12 October 1798
From: Adams, John
To: McHenry, James



Dear Sir
Quincy October 12 1798

The inclosed Resolutions and Address of the Officers of the Greens Troop of Horse &c Letter from Governor Sevier and the Letter from Allen Gillespie and Alexander Nelson I pray you answer with all the respect and Civility that is due to them: and to Accept of the offered service of the volunteer Corps, according to the Rules, by which you have answered all other Offers of a like kind. I am / sir with great Regard your huml sert

John Adams